Citation Nr: 9914176	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-17 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 to February 
1992.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the 30 percent evaluation for the veteran's 
depressive disorder.


FINDING OF FACT

The veteran's depressive disorder is manifested by an 
inability to stay employed, thoughts of suicide, and an 
inability to maintain favorable relationships.


CONCLUSION OF LAW

The schedular criteria for a rating of 100 percent for major 
depressive disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The RO granted service connection for the veteran's 
depressive disorder in a rating decision dated in August 1992 
and assigned a 30 percent evaluation effective from February 
1992.  At that time, the RO considered the veteran's service 
medical records and VA examinations from May and June 1992.  
The RO noted that the service medical records contained 
complaints of psychiatric symptoms and a depressive disorder.  
VA examinations conducted in 1992 indicated that the 
veteran's mental status was somewhat abnormal, that his 
social contacts were minimal, and that he had been unable to 
retain a job since discharge.  Overall, the evidence at that 
time tended to show that the veteran continued to experience 
symptomatology of chronic nervous disorder and definite 
psychiatric impairment.

The record also contains a VA hospital report dated in August 
1994 for depression and apparent suicide attempt.  After 
treatment was rendered related to a self-inflicted wound, the 
veteran was interned for observation and suicide precautions.  
In the examiner's report is noted that the veteran had 
recently been in jail and was particularly depressed at that 
time.  On admission, the examiner observed that the veteran 
paced the room and displayed a very depressed affect.  The 
veteran was making self-deprecating remarks and reported that 
he had uncontrollable negative thoughts going through his 
head.  He denied hallucinations and was not delusional.  He 
had linear and logical thought processes, had some trouble 
with memory, and complained of difficulty with concentration.  
The veteran's mood was stated as very depressed and hopeless.  
Further, the veteran showed psychomotor retardation and 
agitation.  The veteran rated his mood at zero on a scale of 
zero to ten.  He felt panic and guilt, but denied any 
suicidal intentions at that time.  At discharge from the 
hospital, the examiner rendered diagnoses of major depression 
and adjustment disorder with mixed emotional features at Axis 
1, moderate psychosocial stressors at Axis IV, and a Global 
Assessment Functioning (GAF) score of 50.  

In September 1994, the veteran underwent a VA examination for 
intestinal problems.  During that examination, the examiner 
recited the veteran's history with respect to his mental 
disorder, noting that depression was one of the veteran's 
major problems.  The examiner concluded that overall, the 
veteran's major dysfunction related to his depression.

In an October 1994 statement by a private medical doctor, the 
physician recited the veteran's history with respect to his 
mental disorder and related hospitalizations.  Noted is that 
the veteran continued to be extremely depressed and described 
feelings of hopelessness and despair.  Further, the veteran 
stated that he hates himself and has suicidal thoughts.  The 
veteran complained of sleep problems and poor appetite, 
although he denied any weight loss.  The veteran was living 
with friends at that time and said that he primarily watches 
television and isolates himself from others.  Prior to his 
recent hospitalizations, the veteran stated that he was 
"directing him to kill himself."  At the time of the 
examination, the veteran stated that he was feeling paranoid, 
had a lot of difficulties in relating to other people, and 
had decreased concentration, memory, and fatigue.  The 
veteran reported that he had separated from his wife during 
that year.  He also stated that in 1993, he was arrested for 
threatening to kill his wife with a gun.  

On examination, the physician noted that the veteran's 
appearance was somewhat neglectful and his facial expression 
was sad and tearful.  His eye contact was poor and the 
veteran complained of restlessness and anxiety.  The 
physician stated that the veteran interviewed in a cold, 
distanced, and frightened manner with a blunted affect.  The 
veteran's mood was depressed and anxious.  The veteran's 
speech showed increased latency and decreased duration of 
utterance.  Thought processes showed no evidence of loosening 
of association; however, stream of thought tended to be non-
spontaneous.  Content of thought was positive for paranoid 
fears, but the veteran denied auditory and visual 
hallucinations.  Cognitive testing was essentially normal and 
insight and judgment were poor.  The physician rendered a 
diagnostic impression of major depression with psychotic 
features at Axis I, mild to moderate psychosocial stressors 
at Axis IV, and a GAF of 30 - 40, indicative of marked 
impairment.  Also noted is that the veteran displayed 
suicidal tendencies, poor judgment, impairment in reality 
testing, and an inability to stay employed since discharge 
from the service.

In a VA discharge summary for hospitalization in February 
1995, initial diagnoses were rendered of rule out paranoid 
schizophrenia at Axis I, multiple old lacerations of wrist 
secondary to self inflicted wounds at Axis III, psychosocial 
and environmental problems of unemployment and illness of 
self at Axis IV, and a GAF score of 50.  The veteran admitted 
to marijuana smoking and beer drinking prior to admission to 
the hospital, and reported that he lost control, but denied 
any physical altercations.  He also stated that he was 
hearing voices and "rambling, raving, and pacing a lot."  
The veteran reported that he had been hearing voices for 
about one year.  Further, he stated that he was so consumed 
by the voices in his head that he could not concentrate well.  
Past medications included Prozac and Trazodone, but the 
veteran stated that he stopped taking them in 1992.  The 
veteran's hospital stay was brief and treatment consisted of 
laboratory studies and medication, including Paxil and 
Trazodone, which afterwards was changed to Haldol and Ativan.  
At discharge, the veteran was cooperative and calm without 
visual or auditory hallucinations.  He was alert and oriented 
times three, and denied homicidal or suicidal intentions.

From June to July 1995, the veteran was hospitalized for 
initial diagnoses of polysubstance dependence and depression, 
not otherwise specified at Axis I, psychosocial and 
environmental problems with illness of self, unemployment, 
and problem with primary support group at Axis IV, and a GAF 
score of 70.  The physician recited the veteran's history of 
substance abuse and depression.  Upon examination, the 
examiner noted that the veteran was vague in his description 
of his symptoms, other than stating that he did not feel like 
himself.  Although the veteran expressed some suicidal 
thoughts, he did not verbalize a plan.  The veteran did not 
show signs of depression or anxiety at that time, displayed 
no thought disorder, and recent and remote memory was intact.  
His insight and judgment seemed fair.  Further, the veteran 
denied any auditory or visual hallucinations.

The physician noted that the veteran's hospitalization was 
lengthy during which time he was involved in group therapy 
five times per week.  When the veteran was informed that he 
would be discharged, he became upset, tearful, and was then 
placed in a closed ward.  The veteran was reported to be 
taking several medications at that time including Haldol and 
Ativan.  Psychological testing confirmed diagnoses of 
depressive disorder, not otherwise specified accompanied by 
substance abuse.  In July 1995, the veteran's symptoms had 
improved and he was discharged.  

From November to December 1995, the veteran was again 
hospitalized for initial diagnoses of crack cocaine 
dependence and depression, personality disorder not otherwise 
specified at Axis I, moderate psychosocial and environmental 
stressors due to drug dependence and unemployment at Axis IV, 
and a GAF score of 40.  A summary of the veteran's depressive 
disorders was noted.  At the time of admission, the examiner 
noted that the veteran was alert and oriented times three, 
knew the name of the President, and was able to do serial 
sevens from 100 to 30.  His mood was depressed and affect was 
constricted.  The veteran denied any homicidal feelings but 
expressed suicidal thoughts.  The veteran's hospital course 
was very long and he was placed on medication (Prozac) in a 
closed ward initially.  He was then placed with a treatment 
team in an open ward, but the examiner noted that he remained 
vague as to his symptoms.  

Also noted is that an attempt was made to conduct a magnetic 
resonance imaging (MRI) of the veteran's brain.  However, the 
examiner noted that the veteran was unable to tolerate the 
test and was returned to the hospital.  Also noted is that 
the veteran displays bizarre neurological symptoms, although 
secondary factors suggest substance abuse and behavioral 
problems rather than neurological deficit.  The veteran also 
worked with a social worker during this period of 
hospitalization.  Noted is that the veteran maintains an 
excellent relationship with his mother, but lacks the ability 
to do outside activities due to depression.  The social 
worker noted that the veteran has difficulty with gainful 
employment and has lost many jobs for failure to appear for 
the job.  The veteran appeared to have low self-esteem; he is 
able to show remorse for acts against others, but often 
blames others for his failures.  

After some time with the treatment team, the examiner noted 
that the veteran appeared to have improved, only to then 
backslide.  The veteran expressed apprehension about leaving 
the hospital and going to live with his mother and 
stepfather.  When the examiner attempted to start the veteran 
on Lithium and Haldol, the veteran stated that he could not 
tolerate the side effects.  For the period of one day, the 
veteran's whereabouts were unknown.  It appeared that the 
veteran had left with a female patient who returned to the 
hospital after having used crack cocaine.  The veteran was 
not homicidal or suicidal at discharge.  In pertinent part, 
the veteran was prescribed several medications, including 
Prozac and Lithium.

In January 1996, the veteran was admitted to the hospital for 
rule out schizoaffective disorder and rule out paranoid 
schizophrenia, and a history of dysthymia at Axis I, and a 
history of traumatic brain injury (remote) at Axis III.  At 
that time, the veteran reported that he had paranoid 
feelings, heard voices, and depression.  On examination, the 
examiner noted that the veteran was alert and cooperative, 
oriented, displayed appropriate mood and affect, and was 
positive for paranoia and auditory hallucinations.  
Otherwise, the veteran was negative for suicidal and 
homicidal ideations, and at discharge, the veteran was not 
considered to be harmful to self or others.  Throughout his 
lengthy hospitalization, the veteran was placed on several 
medications.  A Minnesota Multiphasic Personality Inventory 
(MMPI) test was administered and a diagnosis of 
schizoaffective disorder of the depressed type was rendered.  
Throughout several neuropsychological tests, only psychotic 
symptomatology was elicited.

At times, the veteran showed signs of improvement, but it is 
noted that he often refused his medications.  Multiple 
medications were tried, and at one point, the veteran began 
to show more severe signs of depression, poor judgment and 
insight, and he once again expressed suicidal feelings.  At 
one point, the examiner noted that the veteran began running 
wildly in the hallway, but did not repeat these same symptoms 
later on.  The veteran was given an irregular discharge when 
he left the hospital on his own.

Again, two days after the previous discharge in March 1996, 
the veteran was hospitalized for rule out schizoaffective 
disorder, depression, rule out paranoid schizophrenia at Axis 
I, rule out borderline personality disorder not other 
specified at Axis II, and a GAF score of 50.  The examiner 
noted that the veteran had returned to the hospital because 
his mother did not want him to live with her and his 
stepfather, and he had no other place to live.  The veteran 
also stated that he had returned to the hospital for his 
belongings, and that he was tired of being hospitalized.  The 
veteran was told that he could remain at the hospital if he 
took his medications as prescribed.  The veteran cooperated 
with his medications, however, he stated that he wanted to 
get a job with the VA medical center and requested help from 
the VA.  

The examiner noted that at discharge, there was nothing 
different in the veteran's symptomatology from his last 
admission, that his mental status was satisfactory with no 
acute signs of psychiatric illness, and that he represented 
no harm to self or others.  He was deemed employable at that 
time.  Also of record is a psychological evaluation dated in 
May 1997 conducted by a private psychological group in tandem 
with the veteran's VA compensation examinations.  The 
veteran's family and military history was reported, as were 
his previous hospitalizations due to his mental disorders.  
Noted is that the veteran considers his mother as his only 
friend and that although he wanted his son to visit him, the 
veteran stated that he has no job to pay for the trip.  

Further, the veteran reported that he continues to have 
periods of depression and mood swings, and feelings of 
irritability, anger, and loneliness.  The veteran also 
reported prior headaches and numbness in the back and center 
of his head.  The veteran also stated that he has applied for 
many jobs, but he is limited by his poor work history.  He 
does have some relationship with siblings, but stated that 
they fear him somewhat due to his erratic behavior and 
outbursts of anger that occur about twice a month.  In fact, 
he reported that he recently threatened to hit his sister 
with a chair because she had criticized him.

The psychologist observed that it was difficult to establish 
a rapport with the veteran and that he manifested signs of 
anxiety throughout the interview.  The veteran's mood was 
blunt and serious and his affect depressed and without 
animation.  The psychologist further noted that there was no 
indication of malingering or conscious fabrication of his 
military experiences.  Also, there was no evidence of blatant 
psychosis or active seizure disorder.  However, the 
psychologist did state that the veteran's difficulty with 
remote memory suggested organically-based deficits.  The 
veteran's insight was grossly deficient and his judgment was 
limited.  Also, the veteran became noticeably fatigued during 
the evaluation and stated that he was unable to finish some 
of the tests administered at that time.  

During the examination, the veteran underwent an MMPI, the 
results of which suggested an underlying major depressive 
disturbance with the potential of development of psychotic 
features of a paranoid nature.  Results also included 
significant symptoms of major depression and eccentric, 
peculiar, and paranoid ideation.  The psychologist remarked 
that the veteran is extremely isolated and alienated from 
others, harbors a distrust in the motives of others, and is 
unlikely to be able to sustain any personal relationships.  
Further noted is that the veteran is easily provoked and may 
experience psychotic paranoid ideation.  

The psychologist stated that the veteran's current 
psychopathology is significant for considerable despair, 
depressed mood, and a general sense of loss in his life.  
Furthermore, the psychologist noted that during intense 
periods of alienation, the veteran was likely to experience 
episodic suicidal ideation, and that, in fact, the veteran 
feared his own impulses.  Also noted is that the veteran's 
day-to-day living is quite impaired and that it is unlikely 
that he will be able to sustain any sort of gainful 
employment for any significant period of time.  Diagnostic 
impressions were rendered of major depressive disorder, 
recurrent, and severe with psychotic features at Axis I, 
severe psychosocial and environmental problems at Axis IV, 
and a GAF score of 35.

The veteran underwent a VA mental disorders examination in 
June 1997.  The examiner recited his history of depression, 
attempted suicide, paranoia, and psychoses.  At that time, 
the veteran denied any suicidal or homicidal intentions, no 
feelings of depression, and he reported that he was off 
medications.  Detailed psychological testing was conducted 
and the results indicated major depression recurrent with 
psychotic features.  Objective findings included that the 
veteran was pleasant but reserved, showed signs of paranoia 
but not hallucinations or delusions.  There was no pressured 
speech, flight of ideas, or loose associations.  The 
veteran's speech was rather hesitant and sparse, his affect 
depressed, and he showed psychomotor retardation.  Further, 
the veteran demonstrated moderate anxiety, poor insight, and 
fair judgment.  The examiner rendered a diagnosis of major 
depression, recurrent with psychotic features.

A social and industrial survey was conducted shortly after 
the VA examination to assess impairment related to the 
veteran's depressive disorder.  It is noted that the veteran 
was cooperative but somewhat withdrawn and hesitant in 
providing information.  The veteran reported that his 
psychiatric disorder made it impossible for him to remain 
employed and that he was unable to provide adequately for his 
son.  At that time, the veteran was under a restraining order 
preventing contact with his wife.  The veteran stated that he 
has little social contact with others.  He also indicated 
that he does try to look for jobs.  Further, he stated that 
he had been arrested in seven occasions since discharge, but 
that he had not been in any trouble recently.  

The examiner noted that the veteran had an extremely poor 
social and vocation adjustment since 1990 when he developed 
problems in service with a diagnosis of neurosis and 
dysthymic disorder.  Further, the examiner reported that the 
veteran had been unable to obtain or retain any meaningful 
employment since discharge in spite of the veteran's efforts.  
The veteran stated that he does not like to take the 
medications because it makes it more difficult for him to 
think clearly and makes him even more nervous.  In 
conclusion, the examiner stated that due to his psychiatric 
problems, it appeared unlikely that the veteran would be able 
to obtain or maintain any substantially gainful employment.

In a rating decision dated in April 1998, the veteran's 
mental disorder was increasing to a 50 percent rating 
effective from August 1995.

During the veteran's personal hearing in March 1999 before a 
member of the Board, he testified that he has tried to work 
and has held at least 20 jobs since discharge.  Transcript 
(T.) at 3.  He stated that he has not been able to keep any 
one job longer than a month.  (T.) at 3.  At the time of the 
hearing, the veteran stated that he last worked in October 
crossing the picket line for about three weeks and has not 
had any work since that time.  (T.) at 4.  Further, the 
veteran stated that he has problems getting along with people 
in the workplace.  (T.) at 5.  Presently, the veteran takes 
care of his sick mother and in his free time, he reads and 
lifts weights.  (T.) at 5.  When questioned about whether the 
veteran attends any sort of therapy, he stated that he does 
not because he gets treated badly at the VA centers and it 
depresses him even further.  (T.) at 6.  In fact, the veteran 
testified that the last time he spoke with anyone at the VA 
was when he was in jail the previous year and a counselor 
visited him.  (T.) at 6.  The veteran stated that he 
currently takes Prozac, but he said that it tends to "slow 
him down."  (T.) at 7.  

When questioned further about employment, the veteran stated 
that he usually works labor-type jobs, but is unable to hold 
down a job mostly because of his instability.   (T.) at 8.  
Further, he stated that he has no friends and that even the 
last time he went to jail, it was his sister that put him 
there.  (T.) at 9.  The veteran testified that he would 
rather hurt himself than hurt others.  (T.) at 11.  Also, the 
veteran stated that he has begun to have seizures within the 
past year and knows that he needs to have that checked out.   
(T.) at 12.  

Analysis

The Board notes initially that this claim is well grounded 
because the veteran has asserted increased symptoms related 
to his service-connected mental disability. 38 U.S.C.A. 
§ 5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In this case, the determinative issue is whether 
the veteran is entitled to an evaluation in excess of 50 
percent for his service-connected major depressive disorder.  
Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, in 
view of the clinical data of record and as per 38 U.S.C.A. § 
5107(a), the Board perceives that the evidence is sufficient 
to address current disability status and that no further 
assistance to the veteran is required.  38 U.S.C.A. § 
5107(a); see also Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Disability evaluations are determined, to the extent 
practicable, upon the average impairment of earning capacity 
attributable to specific injuries or combination of injuries 
coincident with military service.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The degrees of disability contemplated in 
the evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations applies to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (1998).  

In this regard, the Board has determined that upon a thorough 
review of the record, a 100 percent rating is appropriate in 
this case because the veteran's disability picture more 
closely resembles the rating criteria associated with a 100 
percent assignment.  See  38 C.F.R. Part 4, Diagnostic Code 
9411 (1996).  Significantly, the veteran in this case has 
presented evidence of incapacitation to the extent that he is 
demonstrably unable to obtain or retain employment.  In 
making such determination, the Board points out that the 
evaluation of mental disorders requires certain 
considerations.  The VA Rating Schedule provides that 
elements such as the frequency, severity, and duration of 
psychiatric symptoms, periods of remissions, and the 
veteran's capacity for adjustment during remission must be a 
part of the evaluation process in light of all the evidence 
of record that pertains to occupational and social impairment 
rather than merely upon the examiner's assessment of the 
level of disability at examination.  Although the evaluation 
includes the extent of social impairment, a rating is not 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126 (1998).  In this regard, in rendering a decision 
herein, the Board acknowledges the veteran's history of 
employment instability, familial and social problems, 
frequent hospitalizations, and overall frequent depression 
and an inability to adjust.

For example, during the May 1997 private psychological 
assessment, the psychologist noted that during the periods of 
loneliness and alienation, the veteran even feared his own 
impulses and suicidal ideation, and that in light of his 
mental impairment, he was unlikely to be able to sustain any 
sort of gainful employment for any significant period of 
time.  Further, during a period of hospitalization in 
December 1995, the social worker noted that the veteran was 
unable to do outside activities due to his ongoing 
depression.  The social worker also stated that the veteran 
has difficulty with gainful employment and has lost many jobs 
for failure to appear for the job coupled with depression and 
his low self-esteem.  Moreover, during several times over the 
course of this appeal, including during the March 1999 
personal hearing, the veteran has stated that he has held 
more than 20 jobs since his discharge and none of them for 
more than a few weeks at a time.  Thus, the Board recognizes 
that the evidence of record substantiates a demonstrable 
inability to obtain and retain employment due to the 
veteran's severe depressive disorder.

The veteran's major depressive disorder currently is rated at 
50 percent under the regulations pertaining to mental 
disorders.  The laws affecting mental disorders were amended 
effective as of November 7, 1996.  The Board notes that the 
Court held that where a claim has been filed or reopened, and 
the law or regulations changes before the administrative or 
judicial review process has concluded, there is a question as 
to which law governs.  Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Court determined that a liberalizing change 
in the applicable regulation must be applied if it is more 
favorable to the claimant.  In the instant case, the 
veteran's claim was placed in the appeal process by virtue of 
a February 1996 disagreement; thus his claim is subject to 
review under both the former and the newer rating criteria 
related to mental disorders.

The revised criteria in effect after November 1996 applicable 
to the veteran's case, codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (Generalized anxiety disorder), is rated 
under the General Rating Formula for Mental Disorders.  A 50 
percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R.  Part 4, Diagnostic Code 9411 
(1998).

A 70 percent evaluation is warranted in those cases where the 
veteran provides evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  Id.

A rating of 100 percent is only merited in those situations 
in which the veteran's mental disability rises to a state of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

However, in an opinion from the General Counsel, it is noted 
that in some cases, the amended regulation might be no more 
beneficial to the claimant than the prior provisions, because 
the evidence in the case does not reflect symptoms or 
manifestations associated with a higher rating under the 
amended regulation.  Accordingly, it will be necessary for 
the adjudicator to determine whether the amended regulation, 
as applied to the evidence in this case, is more beneficial 
to the claimant than the prior provisions.  VAOPGCPREC 11-97.  
Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1998).

In light of the General Counsel opinion, the Board takes note 
that it is the rating criteria for a 100 percent evaluation 
in effect prior to the November 1996 amendment that most 
closely approximate the veteran's disability picture.  
38 C.F.R. § Part 4, Diagnostic Code 9411 (1996).  Most 
significantly, under the prior regulations, an evaluation of 
100 percent is appropriate where there is a demonstrable 
inability to obtain and retain employment.  Id.  In this 
case, the veteran has presented competent evidence of 
increased symptomatology related to his major depressive 
disorder that clearly impedes his ability to obtain or retain 
gainful employment.  Furthermore, under the former 
regulations, an evaluation of 100 percent is merited where 
the veteran shows that other than the most intimate of 
relationships, social contacts are so adversely affected so 
as to result in virtual isolation within the community.  In 
this respect, the Board emphasizes that at one point, the 
veteran was under a restraining order for violent behavior 
against his wife.  Furthermore, he has been arrested numerous 
times since separation from service, and other than his 
mother and occasional contact with siblings, the veteran 
cannot name anyone as his friend.  Thus, in this respect, the 
veteran has demonstrated a severe hindrance in establishing 
and maintaining successful relationships.  Id.

Moreover, the prior regulations also provide that a 100 
percent evaluation is warranted where there is evidence of 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as confusion, panic and aggressive explosions 
resulting in profound retreat from mature behavior.  Id.  As 
noted above, manifestations of the veteran's functional 
impairment include frequent bouts of anger, several arrests 
for inappropriate or violent behavior, extreme feelings of 
self-hatred, despair and depression, and even an attempted 
suicide.  During his 1995 hospitalization, the veteran 
reported that he had been hearing voices inside of his head 
for about one year, and that those voices greatly interfered 
with his ability to concentrate.  Additionally, as noted 
during a 1994 VA hospital report, the veteran stated that he 
had constant negative thoughts running through his head that 
interfered with his ability to think.  And, in the private 
medical doctor's statement dated in October 1994, the veteran 
indicated that he purposefully isolated himself and at times 
was "directing him to kill himself."  Thus, in this regard 
as well, the veteran has demonstrated such severe 
symptomatology related to his mental disorder so as to 
warrant a 100 percent evaluation.  Id.

Moreover, the veteran has been assessed with a GAF score as 
low as 30 as reported during examination in 1994.  The Global 
Assessment of Functioning score is based on a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  A score of 
55-60 indicates "moderate difficulty in social, 
occupational, or school functioning."  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A score of 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  See Richard v. Brown, 9 
Vet. App. 266 (1996).  In light of the veteran's GAF score of 
as low as 30, and frequent scores of 40 and 50, the evidence 
clearly manifests serious to severe mental disability so as 
to warrant a 100 percent evaluation.  Id.

The Board has considered the entire record and all potential 
applicable law and regulations pertinent to the veteran's 
contentions and raised issues.  Schafrath v. Derwinski, 1 
Vet. App. 589.  In light of the foregoing evidence and 
analyses, the Board finds that the degree of disability 
associated with the veteran's psychiatric disability more 
nearly approximates the rating criteria for a 100 percent 
evaluation under the former regulations.  38 C.F.R. Part 4, 
Diagnostic Code 9411.  Specifically, the veteran in this case 
has submitted evidence of impairment to the extent that he is 
demonstrably unable to obtain or retain employment.  Id.  
Thus, based on the evidence of record, and pursuant to VA law 
that requires all reasonable doubt be resolved in favor of 
the veteran, the Board concludes that a rating of 100 percent 
is warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  



ORDER

Entitlement to an evaluation of 100 percent for the veteran's 
major depressive disorder is allowed, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

